DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election without traverse of the Group I, (original claims 1-12, 14-16, 18 ) in the reply filed on 6/28/2022 is acknowledged.
Claims 3, 17, 19-30 are canceled by Applicants. 
Claims 1-12, 14-16, 18 as amended and new claims 31-33 as filed on 6/28/2022 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 14-16, 18 and 31-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 5,087,475 (Bazin et al).
US 5,087,475 (Bazin et al) discloses a method of preparing treated seeds (see entire document including abstract and  col. 3), wherein the method comprises steps: 
providing seeds in a seed treatment apparatus (col. 3, lines 60-62);  
contacting the seeds with a liquid seed treatment or with a liquid suspension of film-forming substance (col. 3, lines 66-67), thereby, producing wetted seeds; and 
drying the wetted seeds by injection of air (col. 3, lines 65-66);
wherein contacting the seed with the liquid and drying occurs simultaneously (col. 3, line 22; col.1, lines 66-68).
Thus, the method of the cited document anticipates claim 1.
As applied to claim 2:  in the cited method the injected air is dry (col. 3, line 65)  which means “dehumidified” as encompassed by claims; and temperature of injected air is from ambient to 50°C (col. 3, lines 3-8); and, thus, air is “ambient” and/or “heated” as encompassed by the claims. 
As applied to claim 4: in a particular embodiment of the cited US 5,087,475 (Bazin et al) the method for preparing treated seeds comprises the use of a liquid treatment in amount of about 150 ml/kg sunflower seeds (col. 4, lines 17 and 29). The claimed amount which is “at least” 1627 ml per 45 kg (36ml/kg) of generic seed encompasses range above 36ml/kg by the virtue of phrase “at least X” which means more than X. Thus, it is the same. 
As applied to claims 8-9: in the cited method the drying of the wetted seeds continues till seeds are dry to their initial level which was before liquid spraying; and, thus, the cited method further comprises additional drying or a dry seed treatment as encompassed by the claims. In the cited method all drying treatments occur in the same apparatus. 
As applied to claims 14-16 and 18: in the cited method the liquid seed treatment comprises agrochemicals including fungicides, insecticides, plant growth regulars and microorganism as biological agents (col. 6, lines 7-9).
As applied to claims 31-33: in the cited method the seeds are received and treated in a drum of the seed treatment apparatus; the liquid seed treatment is delivered to the drum which is rotating (col. 3, lines 39-44); and the drying air is provided into the drum via perforations in the walls (col. 3, lines 50-52). 
Thus, the method of the cited document anticipates the claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 14-16, 18 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,087,475 (Bazin et al) and US 5,586,412 (Wadlington).
US 5,087,475 (Bazin et al) discloses a method of preparing treated seeds by applying to the seeds a liquid with coating materials while simultaneously drying the wetted seeds by injection of dry air. 
US 5,087,475 (Bazin et al) is silent about the rate of air flow for drying. But it teaches and suggests that air flow rate can be adjusted and/or optimized accordingly to the volume of material to be dried, the nature of materials and seeds, seed moisture content before the film-coating, and that aimed at, and the moisture content introduced by the spray of liquid (col. 3, lines 12-16).
The prior art; for example: US 5,586,412 (Wadlington) also teaches that conditions in the apparatus chamber for seed treatment are controlled such that no substantial damage is done to the seeds during drying; and theses conditions include the use of air flow rate of about  5,000 cubic feet per minute (col. 6, lines 47-57) which is within the claimed range 10-20,000 cubic feet per minute (claim 3). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to adjust an air flow rate for drying seeds in the method of US 5,087,475 (Bazin et al) accordingly to the aimed moisture content of seeds under treatment to the rate of about 5,000 cubic feet per minute as taught by US 5,586,412 (Wadlington) with a reasonable expectation of success in providing dried treated seeds while avoiding seed damage during drying because prior art teaches and suggests  optimization of air flow rate depending of final seed moisture goal and nature of seeds, because ranges of air flow that do not damage seeds are known in the prior art and are within the claimed range; and because drying conditions could be adjusted and/or optimized depending specific consideration with regard to nature of seeds, volume of materials to be treated, starting and final moisture contents, amount of liquid treatment, etc  as suggested by US 5,087,475 (Bazin et al).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-12, 14-16, 18 and 31-33  are rejected under 35 U.S.C. 103 as being unpatentable over US 5,087,475 (Bazin et al) and US 5,586,412 (Wadlington) as applied to claims 1-4, 8, 9, 14-16, 18 and 31-33 above, and further in view of US 5,260,213 (Harman et al).
The cited US 5,087,475 (Bazin et al) and US 5,586,412 (Wadlington) are relied upon as above.
In a particular embodiment of the cited US 5,087,475 (Bazin et al) the method for preparing treated seeds comprises the use of a liquid treatment in amount of about 150 ml/kg sunflower seeds (col. 4, lines 17 and 29). The cited US 5,087,475 (Bazin et al) is silent amount amounts of liquid treatment for a variety of seeds. But it teaches and suggests that applications of fluid suspension for liquid treatment of seeds can be optimized accordingly to quality of substance in the liquid treatment, volume of materials to be treated, viscosity of film forming substance, etc (col. 2, lines 23-26).
The prior art; for example: US 5,260,213 (Harman et al), teaches and suggests that volume of liquid treatment should be sufficient for complete coverage of seed surfaces which is about 20-80 ml/kg of seed and varying with weight/surface ratio of the particular seed (col. 5, lines 20-23). The prior art suggested amount overlaps the claimed ranges as intended for various seeds. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to optimize amount of liquid treatment for preparing treated seeds in the method of US 5,087,475 (Bazin et al) accordingly to the specific weight/surface ratio of particular seeds under treatment and according to the specific materials used for treating seeds as suggested by both US 5,260,213 (Harman et al) and US 5,087,475 (Bazin et al) with a reasonable expectation of success in providing treated seeds covered by materials suspended in the liquid treatment because prior art teaches and suggests consideration for optimizing amount of liquid treatment for seeds as well as approximate amounts as intended to cover seed surfaces. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 14, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653